Case: 11-50202     Document: 00511709657         Page: 1     Date Filed: 12/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 29, 2011
                                     No. 11-50202
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

VICTOR ADRIAN CAMPOS-MORALES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-2330-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges
PER CURIAM:*
        Victor Adrian Campos-Morales (Campos) appeals the 41-month sentence
imposed following his guilty plea conviction to illegal reentry of a previously
deported alien, arguing that his sentence is unreasonable as measured by the
factors identified in 18 U.S.C. § 3553(a). He contends that the guidelines range
of 41 to 51 months is excessive because it resulted in an unwarranted disparity
between defendants like him, who cannot avail themselves of a “fast-track”
program, and other defendants. He further contends that the conditions he faces

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50202    Document: 00511709657      Page: 2    Date Filed: 12/29/2011

                                  No. 11-50202

in prison as an alien and his unique concern for his family’s safety called for a
variance from the guidelines range.
      When the district court imposes sentence within a properly calculated
guidelines range, giving proper weight to the Sentencing Guidelines and the
§ 3553(a) factors, this court gives “great deference to that sentence and will infer
that the judge has considered all the factors for a fair sentence set forth in the
Guidelines in light of the sentencing considerations set out in § 3553(a).” United
States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008) (internal
quotation marks and citation omitted).         “[A] sentence within a properly
calculated Guideline range is presumptively reasonable.” United States v.
Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). In reliance on Kimbrough v. United
States, 552 U.S. 85, 109-10 (2007), Campos asserts that the presumption of
reasonableness should not apply, but, as he concedes, his argument is foreclosed.
See United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      To the extent that Campos argues that the lack of a “fast-track” program
creates an unwarranted sentencing disparity, as he concedes, that issue also is
foreclosed. See United States v. Gomez-Herrera, 523 F.3d 554, 562-64 (5th Cir.
2008). Campos’s disagreement with the district court’s weighing of the § 3553(a)
factors and the appropriateness of his within-guidelines sentence does not suffice
to show error in connection with his sentence. See Gomez-Herrera, 523 F.3d at
565-66. Campos has not shown that his sentence is unreasonable, and he has
not rebutted the presumption of reasonableness that attaches to his within-
guidelines sentence. See Alonzo, 435 F.3d at 554-55. Campos has not shown
that the district court abused its discretion under Gall v. United States, 552 U.S.
38, 49-51 (2007), and thus has shown no error, plain or otherwise. Accordingly,
the judgment of the district court is AFFIRMED.




                                         2